Citation Nr: 0027938	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  99-00 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to educational assistance under the 
provisions of 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


REMAND

The appellant is the widow of the veteran who had active 
service from October 1943 to July 1945.  

The certificate of the veteran's death shows that he died on 
June [redacted], 1998, at the Independence Regional Health Center, 
Independence, Missouri, where he was an inpatient.  The 
immediate cause of death was listed as a ruptured abdominal 
aortic aneurysm.  An autopsy was not performed.  The terminal 
hospital records are not in the claims folder.  

In her notice of disagreement dated in October 1998, the 
appellant indicated that the veteran's service-connected 
stomach disorder caused his heart to work overtime "due to a 
stressful condition which was never corrected by VA doctors."  
She indicated they "were at the VA hospital on a constant 
basis."  A review of the claims file reveals the most recent 
medical evidence of record is dated in 1990.  

Under Bell v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed 
to have constructive knowledge of certain documents which are 
generated by VA agents or employees, including VA physicians.  
Id. at 612-13.  If these documents predate a Board decision 
on appeal, are within VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board 
and should be included in the record."  Id. at 613.  If such 
material could be determinative on the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).  

The reported records of any treatment accorded the veteran 
since 1990 could potentially be determinative.  

In view of the foregoing, the case must be REMANDED for the 
following:  

1.  The RO should request that the 
appellant furnish information as to any 
treatment the veteran received from VA 
providers or private health care 
providers in the 1990's.  The RO should 
then take all necessary steps to secure 
those records, as well as records 
pertaining to the treatments reported 
above, and associate those records with 
the claims folder.  The Independence 
Regional Medical Center in Independence, 
Missouri, should also be asked to provide 
the terminal hospital records pertaining 
to the veteran's hospitalization at that 
facility in June 1998.  

2.  The appellant should be advised to 
submit competent medical evidence linking 
the cause of the veteran's death to 
service or to his service-connected 
duodenal ulcer disease.  

3.  The RO should then readjudicate the 
appellant's claim.  If the claim is found 
to be well grounded, the RO should ensure 
that the duty to assist the appellant 
with the development of the claim has 
been met.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
final outcome warranted.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. O'BRIEN
Acting Member, Board of Veterans' Appeals

	Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




